Title: To Benjamin Franklin from Robert Morris, 4 November 1783
From: Morris, Robert
To: Franklin, Benjamin


          
            Sir,
            Office of Finance 4th. Novr. 1783
          
          I do myself the Honor to enclose another Copy of the Ratification of Congress to the Contract with the french Court of the sixteenth of July 1782 which is dated the twenty second Day of January last also the Ratification of the Contract of the twenty fifth of February last which is dated on the last Day of October— These Pieces will go by the Washington Packet and I hope that you may receive them safely and soon.
          I am Sir Your most Obedient and Humble Servant
          
            Robt Morris
            His Excellency Benjamin Franklin Esqr.—
          
        